United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 08-1055
Issued: September 17, 2008

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 26, 2008 appellant filed a timely appeal from the November 28, 2007 merit
decision of the Office of Workers’ Compensation Programs, which awarded schedule
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment of his
right lower extremity.
FACTUAL HISTORY
On May 5, 1991 appellant, then a 39-year-old special agent, sustained an injury in the
performance of duty when he unexpectedly stepped off a curb while jogging and twisted his right
knee. The Office accepted his claim for right knee strain.

A June 28, 1991 magnetic resonance imaging scan revealed a complex tear of the anterior
horn of the right lateral meniscus and an associated oblique tear in conjunction with degenerative
changes in the posterior horn of the lateral meniscus. Findings were compatible with an
osteochondral fracture or bone bruise involving the subcondral margin of the lateral femoral
condyle. A linear zone of high signal near the posterior horn of the medial meniscus most likely
represented a zone of intrameniscal degeneration as opposed to a tear. The Office authorized
surgical intervention.
On December 12, 1991 following surgery,1 Dr. Eddie T. Matsu, the attending orthopedic
surgeon, reported that appellant had a 20 percent impairment of the right lower extremity due to
arthritis of the knee and an additional 20 percent impairment due to crepitation of a moderate
nature. He stated this translated into a 24 percent impairment of the whole person.
On June 8, 2006 appellant filed a claim for a schedule award.
On October 6, 2006 Dr. Jeffrey L. Tedder, an orthopedic surgeon and Office referral
physician, examined appellant and found 105 degrees of right knee flexion, crepitus and medial
and lateral joint line tenderness. X-rays showed moderate to focally severe degenerative joint
disease. Dr. Tedder reported that appellant had a 16 percent impairment of the right lower
extremity due to loss of flexion “and I will give him 20 percent for chondromalacia of his right
knee.”
After an Office medical adviser reported problems with Dr. Tedder’s rating, the Office
referred appellant to Dr. William Dinenberg, an orthopedic surgeon, for evaluation. On
October 9, 2007 appellant told Dr. Dinenberg that he was diagnosed with bone-on-bone arthritis
in 2004 and that a knee replacement was recommended. Dr. Dinenberg reported range of motion
from 5 to 105 degrees, crepitation and medial and lateral joint line tenderness. He diagnosed
degenerative right knee status post arthroscopic meniscectomy. Dr. Dinenberg found a 10
percent impairment of the right lower extremity due to loss of range of motion, a 10 percent
impairment due to meniscectomy and an additional 2 percent impairment for pain.
An Office medical adviser reviewed Dr. Dinenberg’s findings and reported that appellant
had a 10 percent impairment due to decreased flexion. He explained that a rating for decreased
motion may not be combined with diagnosis-based estimates of impairment.
On November 28, 2007 the Office issued a schedule award for a 10 percent permanent
impairment of appellant’s right lower extremity. On appeal, appellant argues that this award is
insufficient.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
1

The operative report is not in the record.

2

5 U.S.C. § 8107.

2

Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.3
ANALYSIS
The 1991 impairment rating given by Dr. Matsu, the attending orthopedic surgeon, is not
helpful in determining the permanent impairment of appellant’s right lower extremity.
Dr. Matsu reported 20 percent impairment due to knee arthritis and 20 percent due to crepitation,
but he did not explain how he arrived at these numbers and he made no reference to the
applicable tables and pages in the A.M.A., Guides. This makes it impossible to review whether
he properly evaluated appellant’s impairment. Also, he reported a total impairment of 24 percent
of the whole person. The Act does not authorize the payment of schedule awards for the
permanent impairment of the “whole person.”4 Payment is authorized only for the permanent
impairment of specified members, organs or functions of the body.5
Dr. Tedder, a second opinion orthopedic surgeon, found 105 degrees of right knee flexion.
According to Table 17-10, page 537 of the A.M.A., Guides, knee flexion less than 110 degrees
represents a lower extremity impairment of 10 percent. Dr. Tedder gave appellant 20 percent
rating for chondromalacia but did so without explanation. Impairment ratings for arthritis are
based on roentgenographically determined cartilage intervals at the knee and patellofemoral
joints, which Dr. Tedder did not report.6 Moreover, impairment ratings for range of motion and
arthritis may not be combined.7 So appellant may not receive both.
Although appellant told Dr. Dinenberg, the most recent second opinion physician, that he
was diagnosed with bone-on-bone arthritis in 2004 and that a knee replacement was
recommended, Dr. Dinenberg took no x-rays to evaluate impairment due to loss of cartilage
intervals. He reported range of motion from 5 to 105 degrees. As noted earlier, flexion less than
110 degrees represents a 10 percent lower extremity impairment. But a flexion contracture of
five degrees -- where the joint is drawn into flexion and there is a fixed resistance to passive

3

20 C.F.R. § 10.404 (1999).

4

Ernest P. Govednick, 27 ECAB 77 (1975).

5

Section 8107(c)(2) of the Act provides 288 weeks of compensation for the total loss of a leg, as with amputation
at the hip.
6

A.M.A., Guides 544 (Table 17-31). The A.M.A., Guides explains that for most individuals roentgenographic
grading is a more objective and valid method for assigning impairment estimates than physical findings, such a
range of motion or joint crepitation. Crepitation, the A.M.A., Guides adds, is an inconstant finding that depends on
such factors as forces on joint surfaces and synovial fluid viscosity.
7

Id. at 526 (Table 17-2, Guide to the Appropriate Combination of Evaluation Methods).

3

extension -- also represents 10 percent lower extremity impairment. Appellant’s impairment due
to loss of knee motion therefore appears to be 20 percent.8
Dr. Dinenberg also found 10 percent impairment due to meniscectomy. Table 17-33,
page 546 of the A.M.A., Guides, shows that a partial medial and lateral meniscectomy, together,
represents a 10 percent lower extremity impairment. But this impairment may not be combined
with impairment for range of motion.9
Impairment due to meniscectomy may be combined with impairment due to arthritis,10
but again, Dr. Dinenberg did not evaluate impairment due to arthritis. Instead, he gave an
additional two percent for pain-related impairment. Discussing the difficulties associated with
integrating pain-related impairment into an impairment rating system, the A.M.A., Guides states:
“Finally, at a practical level, a chapter of the [A.M.A.,] Guides devoted to painrelated impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters.
The [A.M.A.,] Guides’
impairment ratings currently include allowances for the pain that individuals
typically experience when they suffer from various injuries or diseases, as
articulated in Chapter 1 of the [A.M.A.,] Guides: ‘Physicians recognize the local
and distant pain that commonly accompanies many disorders. Impairment ratings
in the [A.M.A.,] Guides already have accounted for pain. For example, when a
cervical spine disorder produces radiating pain down the arm, the arm pain, which
is commonly seen, has been accounted for in the cervical spine impairment rating’
(p. 10). Thus, if an examining physician determines that an individual has painrelated impairment, he or she will have the additional task of deciding whether or
not that impairment has already been adequately incorporated into the rating the
person has received on the basis of other chapters of the [A.M.A.,] Guides.”11
Without a sound explanation for incorporating pain-related impairment,12 Dr. Dinenberg
has not supported a two percent increase in appellant’s rating.
The Board finds that this case is not in posture for decision. The Office issued a schedule
award for a 10 percent impairment of the right lower extremity due to loss of knee flexion, but
Dr. Dinenberg also appeared to report a flexion contracture. As impairment due to
meniscectomy may be combined with impairment due to arthritis, the Office should further
develop the evidence to evaluate roentgenographically determined cartilage intervals. After
comparing the impairment due to loss of knee motion with the combined impairment due to
8

The A.M.A., Guides explains that range-of-motion restrictions in multiple directions do increase the
impairment, so one adds the range-of-motion impairments for a single joint to determine the total joint range-ofmotion impairments. Id. at 533.
9

Id. at 526 (Table 17-2).

10

Id.

11

Id. at 570.

12

See id. (“[w]hen [t]his [c]hapter [s]hould [b]e [u]sed to [e]valuate [p]ain-[r]elated [i]mpairment”).

4

meniscectomy and arthritis, the Office shall issue a schedule award based on the method or
combination of methods that gives, in the evaluating physician’s opinion, the most clinically
accurate impairment rating.13 The Board will set aside the Office’s November 28, 2007 decision
and remand the case for further development and an appropriate final decision on appellant’s
entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.
ORDER
IT IS HEREBY ORDERED THAT the November 28, 2007 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this opinion.
Issued: September 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See id. at 526.

5

